Case 2:18-cv-07263-WFK-SJB Document 32-1 Filed 07/24/19 Page 1 of 2 PageID #: 124




                                                                       E
                                                                       X
                                                                       H
                                                                       I
                                                                       B
                                                                       I
                                                                       T


                                                                       A
Case 2:18-cv-07263-WFK-SJB Document 32-1 Filed 07/24/19 Page 2 of 2 PageID #: 125


                          DISCOVERY PLAN WORKSHEET

                                 Phase I (Pre-Settlement Discovery)


   Deadline for completion of Rule 26(a) initial disclosures and any            7/24/2019
   HIPAA-complaint records authorizations:

   Completion date for Phase I Discovery as agreed upon by the parties:         9/24/2019
   (Reciprocal and agreed upon document production and other discovery
   necessary for a reasoned consideration of settlement. Presumptively 60
   days after Initial Conference.)

   Date for initial settlement conference:                                     10/24/2019
   (Parties should propose a date approximately 10-15 days after the
   completion of Phase I Discovery, subject to the Court’s availability)

                                 Phase II (Discovery and Motion Practice)


   Motion to join new parties or amend the pleadings:                          11/15/2019
   (Presumptively 15 days post initial settlement conference)

   First requests for production of documents and for interrogatories due       1/2/2020
   by:
   (Presumptively 15 days post joining/amending)

   All fact discovery completed by:                                             5/2/2020
   (Presumptively 3.5 months post first requests for
   documents/interrogatories)

   Exchange of opening expert reports completed by:                             6/2/2020
   (Presumptively 30 days post fact discovery)

   Exchange of rebuttal expert reports completed by:                            7/2/2020


   Expert depositions completed by:                                             8/3/2020
   (Presumptively 30 days post expert reports)

   COMPLETION OF ALL DISCOVERY BY:                                              9/2/2020
   (Presumptively 9 months after Initial Conference)

   Final date to take first step in dispositive motion practice:                10/2/2020
   (Parties are directed to consult the District Judge’s Individual Rules
   regarding such motion practice. Presumptively 30 days post completion of
   all discovery)

   Do the parties wish to be referred to the EDNY’s mediation program         Plaintiff: Yes
   pursuant to Local Rule 83.8?
                                                                              Defendant: No
